 
Exhibit (10.ad)

 
 
FOURTH AMENDMENT TO THE
MET-PRO CORPORATION SALARIED PENSION PLAN


 
This Fourth Amendment to the Met-Pro Corporation Salaried Pension Plan (the
“Plan”) is made by Met-Pro Corporation (the “Company”).




WITNESSETH


WHEREAS, the Company established the Plan for its eligible employees effective
as of September 1, 1968, and amended and restated as of September 1, 2000; and


WHEREAS, the Company reserved the right in Section 16.1 of the Plan to amend the
Plan at any time; and


WHEREAS, the Company now desires to amend the Plan to freeze participation in
the Plan as to new hires effective as of April 15, 2006.


NOW, THEREFORE, the Plan is hereby amended as set forth below.


1.     Section 1.20, Definition of “Eligible Employee” is amended by adding the
following to the end thereof: Notwithstanding the foregoing, an Employee hired
on or after April 15, 2006 shall not be eligible to participate in the Plan.


2.    Section 2.3 of the Plan is amended by adding the following to the end
thereof: Notwithstanding the foregoing, an Employee hired on or after April 15,
2006 shall not be eligible to participate in the Plan.


IN ALL OTHER RESPECTS, this Plan is continued in full force and effect. In order
to maintain the terms of the Plan in a single document, this Amendment may be
incorporated into the most recent restatement of the Plan.


IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to be executed
by its duly authorized officer this 5th day of April, 2006.

 
 



             
ATTEST:
 
Met-Pro Corporation
             
By
/s/ Gary J. Morgan  
By
/s/ Raymond J. De Hont              
Title:
 
Vice President-Finance
  Title:  
President

 
 
 
 
 
 
 